                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY
                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     Case No.: 17-cv-60426-UU

ALEKSEJ GUBAREV, XBT HOLDING S.A.,
AND WEBZILLA, INC.

      Plaintiffs,

vs.

BUZZFEED, INC. AND BEN SMITH,

  Defendants.
____________________________________/




   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                                                 DAVIS WRIGHT TREMAINE LLP
                                                 Katherine M. Bolger
                                                 Nathan Siegel
                                                 Adam Lazier
                                                 Alison Schary
                                                 1251 Avenue of the Americas, 21st Floor
                                                 New York, New York 10020

                                                 BLACK, SREBNICK, KORNSPAN &
                                                 STUMPF, P.A.
                                                 Roy Black
                                                 Jared Lopez
                                                 201 So. Biscayne Boulevard
                                                 Miami, Florida 33131

                                                 Of Counsel:
                                                 Nabiha Syed
                                                 BuzzFeed, Inc.
                                                 11 E. 18th Street, 13th Floor
                                                 New York, New York 10003

                                                 Attorneys for Defendants




4831-4637-4008v.3 0100812-000009
                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY
         Plaintiff’s Opposition argues that the question of whether a news organization can
publish one of the most consequential documents in contemporary American politics comes
down to font size and whether someone actually said the words “Gubarev” or “XBT” to
President Obama. But this Court has already determined that the law does not require that, and
Plaintiffs’ effort to re-litigate that decision only reinforces why it was right the first time.
Otherwise, Plaintiffs argue that because BuzzFeed honestly told its readers that the Dossier was
unverified, it lost its First Amendment right to publish it. But the law does not support that
either, and so summary judgment should be entered for Defendants.
I.       DEFENDANTS’ PUBLICATION IS PRIVILEGED AS A FAIR REPORT
         Plaintiffs’ arguments regarding the fair report privilege mostly just seek reconsideration
of this Court’s prior decision, Dkt. 171 (the “Decision”). They provide no grounds to do so.
         A. BuzzFeed’s Publication Was “Fair and True”
         Plaintiffs first claim that the Article was not a “fair and true” account of official action.
Dkt. 234-1 (“Opp.”) at 3-7. The Decision disposed of that question in a single sentence. Dkt.
171 at 14. Nonetheless, Plaintiffs begin by boldly asserting that “at least three other facts needed
to be established” by Defendants in order to satisfy that element, such as when exactly the
Obama briefing took place and whether the intelligence community took the Dossier seriously.
Opp. 4. This is sheer invention; those “facts” have nothing to do with whether BuzzFeed made a
“fair and true” report of official action. Indeed, this Court already told Defendants what they
have to establish: “that the official actions described in the CNN article (the classified briefings
and FBI investigation) actually occurred.” Dkt. 171 at 19. Moreover, even if facts Plaintiffs
now raise were somehow relevant, those facts have been established.
         Despite Plaintiffs’ efforts to obscure it, the record clearly shows that the basis of the
classified briefings and the synopsis was the full Dossier, including the December memo. The
Priestap Declaration confirms that the “Dossier” used to brief President Obama was “the 35
pages published by BuzzFeed.” See Dkt. 214-3 (“Bolger Decl.”) Ex. 8 ¶¶ 4, 6(c). The Gistaro
Declaration also confirms that President-elect Trump received a two-page synopsis based on
allegations “derived from a 35 page ‘dossier’ allegedly compiled by a former British intelligence
operative.” Bolger Decl. Ex. 36 ¶¶ 11-12, 17. Likewise, the evidence shows, to use Plaintiffs’
words, that that FBI “was taking the contents of the Dossier itself (and not just its existence)
seriously.” Opp. 4. Since at least September 2016, there was an FBI counterintelligence



4831-4637-4008v.3 0100812-000009
                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY

investigation which included assessing the veracity of the Dossier’s contents. Dkt. 214-2
(“SUMF”) ¶¶ 11-16, 18-19. Well into 2017, the FBI was exercising a FISA warrant obtained in
part using information in the Dossier. See id. ¶ 46. And the NSA considered the synopsis as part
of its approval of the classified ICA presented to both Presidents. Id. ¶ 43.1
         Next, Plaintiffs effectively seek reconsideration of the Decision’s holding that
BuzzFeed’s report was “fair and true” because “[w]ithout editorializing, the Article accurately
reproduces the Dossier, albeit with the source’s name redacted.” Dkt. 171 at 14. Plaintiffs claim
that the Article’s characterization of their conduct was “more serious” than the accusations
against them made in the Dossier. Opp. 3. To try to make that point, Plaintiffs contradict what
they have argued about the fair report privilege for almost two years. Up to now, Plaintiffs have
vigorously maintained the Article does not say anything about them at all. See, e.g., Dkt. 115 at
4, 14 (“[T]he article makes no claims concerning the only relevant memo, the December Memo,
which contained the defamatory content.”). Likewise, the Complaint does not allege that
anything in the Article defamed them. But now they argue that the Article “leave[s] the reader
with a different impression about the allegations concerning Plaintiffs than would a fair and true
report,” because they claim the Article implies that President Obama was briefed about them, and
that Senators McCain and Reid each had particular concerns about them. Opp. 6. They note that

1
  Plaintiffs selectively object to some of those facts, calling the public reports cited, like the
Nunes Memo, “inadmissible hearsay” and inauthentic. See Dkt. 234-2 (“Opp. SUMF”) ¶¶ 12-
16, 18-19, 41-46. At the same time, they rely on those documents for facts they like. Id. ¶ 17.
Even ignoring this inconsistency, their objections lack merit. Congressional reports are self-
authenticating, FRE 902(5), and the only element of those reports Defendants rely on are the
“factual findings from a legally authorized investigation.” Id. 803(8)(A)(iii). And Defendants
only cite facts common to the reports issued by the majority and minority. Such facts are
admissible if “the opponent does not show that the source of information or other circumstances
indicate a lack of trustworthiness.” Id. 803(8)(B). Plaintiffs offer no such showing, which moots
their objection. United States v. Nichola, 2015 WL 12683831, at *2 (M.D. Fla. June 22, 2015),
R&R adopted, 2015 WL 12696191 (M.D. Fla. Sept. 10, 2015); see also James Madison Project
v. Dep’t of Justice, 320 F. Supp. 3d 143, 150-51 (D.D.C. 2018) (holding that Nunes Memo was
official acknowledgment of existence of FBI’s investigation into the Dossier). Notably, Judge
Mehta indicated at the hearing on Defendants’ motion to compel government evidence that it
“can’t be any clearer” that the facts within the Nunes Memo and similar documents would be
admissible under FRE 803(8), and he limited the questions he compelled the government to
answer based on that assumption. Reply Declaration of Katherine M. Bolger (“Bolger Reply
Decl.”) Ex. 1 (Transcript) at 9:21-15:6. By contrast, Plaintiffs liberally cite to obviously
inadmissible hearsay, like books and media interviews, see Opp. SUMF ¶¶ 42-45, as well as
CNN data filed without any declaration. See Dkt. 234-3 (“Shayefar Decl.”) ¶ 22 & Ex. 81.

                                                  2
4831-4637-4008v.3 0100812-000009
                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY

the BuzzFeed and CNN articles referred to those Senators reviewing the “documents” or a “full
copy,” before Christopher Steele wrote the December memo. Id. 5-7.
         It is rather late in the game for Plaintiffs to be alleging newly-minted theories of
defamation by implication. But more than that, the “editorializing” that Plaintiffs now divine
simply does not exist in either the BuzzFeed or CNN articles, as the Decision correctly noted.
Neither article implied anything specific about the conduct of Plaintiffs. The articles simply
reported that a two-page synopsis was discussed with the President and President-elect and say
nothing about whether the Senators mentioned or gave any more (or less) credence to any
particular allegation – let alone the one about Plaintiffs. Indeed, consistent with the requirement
that the privilege not be analyzed “with a lexicographer’s precision,” New York courts have
found news reports to be “fair and true” even when they did give at least some credence to the
specific allegations about a plaintiff. For example, in Holy Spirit Ass’n for Unification of World
Christianity v. N.Y. Times Co., which like this case involved a news report about unverified
allegations contained in intelligence documents, the New York Court of Appeals held:
         Here, there is no showing that defendant misquoted any material contained in the
         intelligence reports. While the use of the phrases “stated as fact” and “confirmed
         and elaborated” may denote to some degree, a sense of legitimacy which, in
         hindsight, could be characterized as imprudent given the unverified nature of the
         reports, this observation does not, in and of itself, render the newspaper articles
         unfair.
49 N.Y.2d 63, 68 (1979). Moreover, whether the two Senators saw 33 rather than 35 pages is
likewise a classic example of why “it is enough that the substance of the article be substantially
accurate,” not literally accurate in every detail. Id. at 67 (emphasis added).2
          B.       The Dossier Was Part of an Official Proceeding
         Turning to the “official proceeding” element, the Decision held that “it would undermine
the privilege to require that one who reports on official action tie every specific allegation in the
report to a specific instance of official action.” Dkt. 171 at 18-19. As a New York court
2
  That is all the more true here when the publication is viewed as a whole, as it must be. See,
e.g., Becher v. Troy Publ’g Co., 183 A.D.2d 230, 236 (1992). The Article reported that McCain
delivered the Dossier to the FBI on December 9, and CNN reported that Reid saw it in October.
But the December memo is clearly dated December 13, so anyone who actually read the
allegations against Plaintiffs could see that it post-dated those events. Plaintiffs’ bald allegation
that BuzzFeed intentionally included this trivial inaccuracy is also meritless. Opp. 5. Kramer
testified that he told Ken Bensinger, mistakenly, that Senator McCain had received all 35 pages.
Bolger Reply Decl. Ex. 7 at 110:14-22.

                                                   3
4831-4637-4008v.3 0100812-000009
                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY

observed when rejecting similar arguments, “plaintiffs’ theory [that] BuzzFeed could only
publish the Dossier if it knew that every single statement in it was part of the alleged government
investigation” was “not a logical reading of the fair report privilege.” See Dkt. 165-1 at 4.
Nonetheless, Plaintiffs claim the Court required Defendants to do exactly that by pointing to one
part of a different sentence in the Decision, which said readers must be able to ascertain “that
there is an official proceeding underway or official action being taken regarding the allegedly
defamatory matter.” Opp. 7 (quoting Dkt. 171 at 13). Plaintiffs read that to hold that Defendants
must prove that each “particular defamatory statement was part of” an official proceeding, id.,
and in addition that either (1) Plaintiffs themselves were being personally investigated, or (2)
there was “official action. . . concerning. . .the December Memo.” Opp. 9-10.
         Neither the Decision nor New York law requires anything of the kind. To the contrary,
the Decision held that “the privilege applies if the Dossier was part of or subject to an official
proceeding.” Dkt. 171 at 15 (emphasis added); see also id. at 14 (“The issues, thus, are whether
an official proceeding concerning the Dossier was underway when BuzzFeed published it.”)
(emphasis added); id. at 16 (report must permit “an ordinary reader to understand that the
Dossier was the subject of classified briefings or an FBI investigation.”) (emphasis added). The
Decision correctly applied New York law on this point, which applies the privilege to
“[q]uotations from, and summaries of, documents or other material that the report indicates are
part of a proceeding.” Fine v. ESPN, Inc., 11 F. Supp. 3d 209, 216-17 (N.D.N.Y. 2014); see also
Branca v. Mayesh, 101 A.D.2d 872, 873 (N.Y. App.) aff’d, 63 N.Y.2d 994 (1984). Because the
Dossier was a “document” that the Article (including the hyperlinked CNN Article) “indicate[d]
was part of” classified briefings and an FBI investigation, any “allegedly defamatory matter”
within the Dossier is privileged. And as discussed above, the briefings and the FBI investigation
indisputably occurred. Put another way, Plaintiffs’ position is that BuzzFeed could only have
published the Dossier if it was accompanied by an article describing how each instance of
official activity related to each one of the forty or so names in all seventeen of the memos. Both
this Court and the New York court have rejected this.
         Moreover, the arbitrary requirements Plaintiffs ask this Court to impose prove too much,
because even if it were somehow required BuzzFeed has “establish[ed] that an official
proceeding existed concerning . . . the December Memo.” Opp. 10. As the Decision noted,
generally the December memo was about alleged collusion between the Trump campaign and

                                                  4
4831-4637-4008v.3 0100812-000009
                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY

Russia. Dkt. 171 at 18. That was what the FBI investigation was all about, and the full, 35-page
Dossier was the starting point for the Presidential briefings. But more specifically, the final
sentence of the very paragraph Plaintiffs sue over refers to Steele’s earlier reports about Carter
Page. Those allegations were the subject of official action, including a FISA warrant. See
SUMF ¶¶ 15, 46. The December memo also explicitly refers back to earlier memos (Nos. 135
and 136), which likewise discuss Page as well as Paul Manafort, who now sits in prison.
          C.       The Article Reported on “Official Action”
         Finally, the Decision held that readers would understand the Article to report on official
actions because “the hyperlink [to the CNN Article] here is conspicuous. It appears in the body
of the Article, within the words ‘CNN reported,’ which are written in blue.” Dkt. 171 at 18.
Nonetheless, Plaintiffs argue that the link was not conspicuous because it was not also
underlined. Opp. 12. If so, this Court must also be engaging in consumer deception, because all
the hyperlinks on the Court’s website are also blue without underlining (no lines appear unless a
link is accessed). And many of the hyperlinks on XBT and Webzilla’s homepages are neither
colored nor underlined. See http://xbtholding.com/; https://webzilla.com/blog/.
         In any event, BuzzFeed’s CNN link was not remotely comparable to “the contract line of
cases to which Adelson analogizes.” Opp. 12. The “insufficiently conspicuous” hyperlinks
Adelson noted were all set off or concealed at the bottoms or ends of multiple pages. Adelson v.
Harris, 402 P.3d 665, 669-70 (Nev. 2017). And, in any event, hyperlinks serve a very different
function in contract law because they must demonstrate actual consent to a meeting of the minds.
See, e.g., Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1176 (9th Cir. 2014).3 In defamation
cases, on the other hand, they just indicate attribution and context. Boley v. Atlantic Monthly
Grp., 950 F. Supp. 2d 249, 262 (D.D.C. 2013). For this reason, although there are several New
York cases finding hyperlinks to satisfy attribution requirements for purposes of defamation law,
none suggest such strict formatting requirements. See Biro v. Condé Nast, 2014 WL 4851901, at
*4 (S.D.N.Y. 2014), aff’d in part, 807 F.3d 541 (2d Cir. 2015) and 622 F. App’x 67 (2d Cir.
3
  And even in the contract context courts find colored hyperlinks to be conspicuous. See, e.g.,
Plazza v. Airbnb, Inc., 289 F. Supp. 3d 537, 552-53 (S.D.N.Y. 2018); Bernardino v. Barnes &
Noble Booksellers, Inc., 2017 WL 7309893, at *9 and App. A (S.D.N.Y. Nov. 20, 2017); Starke
v. Gilt Groupe, Inc., 2014 WL 1652225, at *3 (S.D.N.Y. Apr. 24, 2014). By contrast,
Applebaum v. Lyft, Inc., 263 F. Supp. 3d 454 (S.D.N.Y. 2017), upon which Plaintiffs rely, found
a link to be inconspicuous based on “the totality of the circumstances,” including that “the text
[was] difficult to read” and appeared in “the smallest font on the screen.” Id. at 466-67.

                                                  5
4831-4637-4008v.3 0100812-000009
                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY

2015); Sandals Resorts Int’l Ltd. v. Google, Inc., 86 A.D.3d 32, 43 (N.Y. App. 2011);
Silvercorps Metals, Inc. v. Anthion Mgmt. LLC, 2012 WL 3569952, at *10 (N.Y. Sup. Ct. 2012).
         Plaintiffs’ remaining argument is that the hyperlink must not have been conspicuous
because a small percentage of the Article’s readers used it to access the CNN Article. Opp. 13-
14. But neither Adelson nor any other case suggests that the conspicuousness of a hyperlink
depends on how many users actually clicked it. In fact, the opposite is true – even in the contract
context, courts have rejected that logic. See, e.g., Fteja v. Facebook, Inc., 841 F. Supp. 2d 829,
839 (S.D.N.Y. 2012) (“Whether or not the consumer bothers to look is irrelevant”). As the
district court in Adelson recognized, no one questions that a footnote is a proper form of
attribution, yet far fewer readers likely consult sources listed in footnotes as compared to
clicking on hyperlinks. Adelson v. Harris, 973 F. Supp. 2d 467, 485 (S.D.N.Y. 2013), aff’d, 876
F.3d 413 (2d Cir. 2017). Moreover, the facts here underscore why Plaintiffs can point to no
precedent finding the statistics they proffer to be relevant. The CNN story was a major, widely
followed story – both on CNN and as it was immediately re-reported by numerous other news
outlets. See, e.g., Bolger Decl. Exs. 42, 43, 46; Bolger Reply Decl. Exs. 2-4. Thus, any reader of
the Article who already knew what “CNN report[ed]” could recognize the attribution in the link
without accessing the same story again. In a digital media world where news organizations
routinely build on what others have reported, the number of clicks on a hyperlink can never
accurately measure the extent of readers’ recognition or knowledge of the underlying content.
II.      BUZZFEED MADE NO DEFAMATORY STATEMENTS OF FACT
         Plaintiffs’ arguments on this issue simply ignore the line of cases cited in the opening
brief. Plaintiffs are correct that as a general rule, one “who republishes a defamatory statement”
can be liable for it. Opp. 14. But Plaintiffs do not really address the cases that also hold that
where a defendant raises questions based on defamatory allegations, but “indicates [the
defendants’] lack of definitive knowledge about the issue,” Abbas v. Foreign Policy Grp., LLC,
783 F.3d 1328, 1338 (D.C. Cir. 2015) (citation omitted), or “present[s] both favorable and
unfavorable views, but does not ultimately adopt any particular answer as correct,” Chapin v.
Knight-Ridder, Inc., 993 F.2d 1087, 1098 (4th Cir. 1994), then the “republisher” in that context
is not liable for each underlying accusation. See Mot. 13 & n.6 (citing cases).
         The cases cited by Plaintiffs are also consistent with that proposition. In most of them, a
publisher included defamatory statements made by others in support of the publisher’s own

                                                  6
4831-4637-4008v.3 0100812-000009
                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY

defamatory thesis. See Cianci v. New Times Publ’g Co., 639 F.2d 54, 61 (2d Cir. 1980); Biro v.
Condé Nast, 883 F. Supp. 2d 441, 462 (S.D.N.Y. 2012). By contrast, Levin v. McPhee, 119 F.3d
189 (2d Cir. 1997), which Plaintiffs also cite, held that republishing various theories implicating
the plaintiff in a murder did not amount to actionable statements of fact by the publisher, because
“[b]oth the book and the article emphasize that the facts . . . remain unknown.” Id. at 197.
Likewise, BuzzFeed made clear that the allegations were “unverified” and the product of
opposition research, and noted errors that it found. As such, by publishing the Dossier only in
that context, Defendants made no defamatory statements of fact.
III.     SUMMARY JUDGMENT IS WARRANTED ON THE ELEMENT OF FAULT
         Finally, Plaintiffs fail to create an issue of fact as to fault. When dealing with a 35-page
document like the Dossier, the actual malice inquiry is clear. “[D]efamation plaintiffs cannot
show actual malice in the abstract; they must demonstrate actual malice in conjunction with a
false defamatory statement.” Tavoulareas v. Piro, 817 F.2d 762, 793-94 (D.C. Cir. 1987); see
also, e.g., Schiller v. Viacom, Inc., 2016 WL 9280239, at *8 (S.D. Fla. Apr. 4, 2016). Thus,
actual malice requires clear and convincing proof that Defendants knew or had serious doubts
about the accuracy of the allegations against Plaintiffs.
         Yet Plaintiffs barely purport to point to any evidence – let alone clear and convincing
evidence – that Ben Smith or anyone else involved had serious doubts about those particular
allegations, which merely identified some participants in a cyber-operation whose existence had
been conclusively confirmed. The only item they try to loosely tie to those allegations is that
BuzzFeed redacted information identifying Michael Cohen’s father-in-law. Plaintiffs assert that
occurred because Defendants knew “that the allegations were not true,” Opp. 20, but they point
to no evidence to support that. Smith’s uncontradicted testimony was that his name was redacted
because in Smith’s view the Dossier made no substantive allegations against him. Bolger Decl.
Ex. 59 (Smith Deposition) at 67:20-25. No substantive allegations against Cohen were redacted.
         Otherwise, pointing to the Article and Smith’s interviews, Plaintiffs just repeat how
BuzzFeed made clear that (1) it had neither verified nor falsified various allegations in the
Dossier, and (2) there were some factual errors it found. But that is not actual malice. The fact
that an article “remained ‘agnostic’ with respect to the truth” of an allegation does not equate to
believing it to be false. Howard v. Antilla, 294 F.3d 244, 252-54 (1st Cir. 2002). Rather, “there
is a critical difference between not knowing whether something is true and being highly aware

                                                   7
4831-4637-4008v.3 0100812-000009
                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY

that it is probably false. Only the latter establishes reckless disregard in a defamation
action.” Liberman v. Gelstein, 80 N.Y.2d 429, 438-39 (1992). And most relevant here,
“reporting perspectives contrary to the publisher’s own should be interpreted as helping to rebut,
not establish, the presence of actual malice.” Michel v. NYP Holdings, Inc., 816 F.3d 686, 703
(11th Cir. 2016); see also Mot. 16 n.8 (citing cases). Indeed, courts find no malice even where
the defendant was far less forthright with its audience. Levan v. Capital Cities/ABC, Inc., 190
F.3d 1230, 1241 n.33, 1243 (11th Cir. 1999) (no actual malice where reporter stated “[the] truth
is irrelevant to me”, chose “not to include statements” favorable to the plaintiff, and knew there
was a “[d]ifference of opinion as to the truth” of allegations).
         For much the same reasons, another specific piece of evidence Plaintiffs point to clearly
shows the absence of malice. They point to an email exchange between Smith and CNN’s Jake
Tapper, in which Smith explained why the Article described the Dossier’s author as someone
who “claimed to be a former British intelligence official.” Smith explained that although
BuzzFeed “widely understood” that is who Steele was, “there is no official list” of secret agents
and MI6 had not actually confirmed that information, so BuzzFeed could not be “100% certain”
for purposes of reporting that as a confirmed fact. Shayefar Decl., Exs. 61, 62. In short, Smith
carefully distinguished between what he personally believed, and what he thought could be
objectively reported as a definitive fact. Not only is that the opposite of actual malice – Smith
made clear he understood Steele to be a former official – it was consistent with Smith’s overall
approach to distinguishing between personal views and objectively confirmed facts when
reporting on the Dossier. Bolger Decl. Ex. 2 (Smith Declaration) ¶¶ 20-21.
         Another court recently rejected an even stronger version of the argument Plaintiffs now
make, holding on an anti-SLAPP motion that another group of defamation plaintiffs (the
principals of Alfa Bank) could not demonstrate that Steele acted with actual malice when he
shared the Dossier. Khan v. Orbis Bus. Intelligence Ltd., No. 2018 CA 002667 B (D.C. Sup. Ct.
Aug. 20, 2018) (Ex. 5 to the Bolger Reply Declaration). Those plaintiffs focused on statements
from Steele estimating that “between 10 and 30 percent of his ‘raw intelligence’ would
ultimately prove inaccurate.’” Id. at 21. Just as Plaintiffs do here with Ben Smith’s statements,
the plaintiffs in Khan argued that this raised a triable issue of actual malice. The court rejected
this argument because the plaintiffs could not connect Steele’s doubts about the Dossier in the
abstract to the particular statements about them in one of the memos (Report No. 112):

                                                  8
4831-4637-4008v.3 0100812-000009
                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY

         In any event, “defamation plaintiffs cannot show actual malice in the abstract;
         they must demonstrate actual malice in conjunction with a false defamatory
         statement.” Tavoulareas v. Piro, 817 F.2d 762, 794 (D.C. Cir. 1987) (en banc)
         (emphasis in original). Plaintiffs do not allege that Mr. Steele subjectively
         believed that the 10-30% of the Steele Dossier that would ultimately turn out to be
         inaccurate included CIR 112 or that Mr. Steele knew any fact stated or implied in
         CIR 112 was false or acted with reckless disregard to its falsity.
Id. at 21. The same is true with Smith’s statements.
         Otherwise, Plaintiffs just recite facts that courts consistently hold are not actual malice.
Plaintiffs emphasize that Defendants did not contact or specifically investigate them before
publication, Opp. 18, but a lack of investigation is not actual malice. See, e.g., Michel, 816 F.3d
at 703. They simply invent a supposed BuzzFeed policy of sending a “no surprise” letter “before
it publishe[s] allegations about someone.” Opp. 18. BuzzFeed’s policy is not directed at merely
“anyone” or “someone” – rather, its policy is to send a letter where a person is the “subject of an
investigation” by BuzzFeed. Bolger Reply Decl. Ex. 6 (Smith Deposition) at 76:10-78:9. Here,
Plaintiffs were not the subject of any BuzzFeed investigation, nor was the story BuzzFeed
published directed at them. Id. In any event, none of that relates to malice.4 Plaintiffs also cite
the unsurprising fact that Smith, as the editor of a for-profit, digital media organization,
considered among other things “the positive effect the publication would have on BuzzFeed’s
web traffic.” Opp. 18. It is well-settled that “the fact that the defendant published the
defamatory material in order to increase its profits [does not] suffice to prove actual malice . . . If
a profit motive could somehow strip communications of the otherwise available constitutional
protection, our cases from New York Times to Hustler Magazine would be little more than empty
vessels.” Harte-Hanks Commc’ns Inc. v. Connaughton, 491 U.S. 657, 667 (1989).
         Plaintiffs further contend that relying on Steele was akin to an unverified, anonymous
phone call because BuzzFeed did not know who Steele’s sources were. Opp. 19. That is wholly
incorrect – Steele’s identity and reputation were known to Defendants and they believed him to
be credible, SUMF ¶ 58(d), and journalists rely all the time on reputable sources of information


4
  Tucker v. Fischbein, 237 F.3d 275, 286 (3d Cir. 2001) (contentions that defendants engaged in
“poor journalistic practices,” “did not follow ... editorial guidelines,” and “failed to conduct a
thorough investigation” were not evidence of malice); Jankovic v. Int’l Crisis Grp., 72 F. Supp.
3d 284, 309-14 (D.D.C. 2014) (same for contentions that defendant “disregard[ed] its own
operating procedures”, “fail[ed] to investigate” certain information, cited “questionable” foreign
articles, and relied on “shadowy” confidential sources), aff’d, 822 F.3d 576 (D.C. Cir. 2016).

                                                   9
4831-4637-4008v.3 0100812-000009
                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY

who have their own confidential sources. See, e.g., OAO Alfa Bank v. Ctr. for Public Integrity,
387 F. Supp. 2d 20, 53-54 (D.D.C. 2005) (where defendants’ report relied on Russian
intelligence documents, “[t]he failure to investigate exactly who provided the information to the
FSB officials or the KGB major is not evidence of actual malice”). Put another way, BuzzFeed’s
reliance on Steele was no more “actual malice” than its reliance on CNN, which published its
article based on its own confidential sources. Moreover, BuzzFeed knew that respected experts
like David Kramer, and apparently Senator McCain, also took Steele’s allegations seriously.
SUMF ¶ 58(e)-(f). And Plaintiffs do not point to any “obvious reason to doubt the veracity” of
Steele’s reporting about them. The record similarly belies Plaintiffs’ claim that Defendants
“purposeful[ly] avoid[ed] the truth.” Opp. 19. To the contrary, Defendants worked hard to find
the truth after they received the Dossier, and when they were unable to prove what was or wasn’t
true, they explained that to their readers.
         Finally, if Plaintiffs are private figures, their only basis for claiming they have
demonstrated a fact question about gross irresponsibility or negligence is their argument about
actual malice. Opp. 21. Their failure to create a triable issue of fact on malice thus warrants
summary judgment regardless of their status. Moreover, Plaintiffs are wrong about gross
irresponsibility – they cannot rely solely on actual malice to establish that. Konikoff v.
Prudential Ins. Co. of Am., 234 F.3d 92, 104-06 (2d Cir. 2000). Summary judgment is,
therefore, required because Plaintiffs have proffered no evidence of gross irresponsibility.
         Finally, as to the choice of law, Plaintiffs offer no explanation why the standard of fault
should be treated any differently than the fair report privilege, since the gross irresponsibility
standard functions as a “conditional privilege” that “exist[s] to protect speakers, not to provide
Plaintiffs a remedy.” See Dkt. 171 at 9-10; Mot. 18. Moreover, Florida is simply not “the law of
the jurisdiction” of Plaintiffs, whatever that means. Opp. 21. None were headquartered there at
any relevant time, two have no presence, and Plaintiffs offer no response to the undisputed
record showing that they have not produced a scintilla of evidence that any of them suffered any
actual injury in this state – not a single customer, credit relationship, or anything else. Florida
thus has no significant interest in this case, and certainly not one greater than New York’s.
                                               CONCLUSION
         Defendants respectfully request that summary judgment be entered in their favor.



                                                   10
4831-4637-4008v.3 0100812-000009
                SUBJECT TO PROTECTIVE ORDER ENTERED AUGUST 24, 2018
                               ATTORNEYS’ EYES ONLY

Dated: October 12, 2018            Respectfully submitted,

Of Counsel:                        /s/ Katherine M. Bolger
Nabiha Syed                        Katherine M. Bolger
BuzzFeed, Inc.                     Nathan Siegel
11 E. 18th Street, 13th Floor      Adam Lazier
New York, New York 10003           Alison Schary
                                   Davis Wright Tremaine LLP
                                   1251 Avenue of the Americas, 21st Floor
                                   New York, New York 10020
                                   katebolger@dwt.com
                                   nathansiegel@dwt.com
                                   adamlazier@dwt.com
                                   alisonschary@dwt.com

                                   /s/ Roy Black
                                   Roy Black
                                   Jared Lopez
                                   Black, Srebnick, Kornspan & Stumpf, P.A.
                                   201 So. Biscayne Boulevard
                                   Miami, Florida 33131
                                   rblack@royblack.com
                                   jlopez@royblack.com

                                   Attorneys for Defendants




                                          11
4831-4637-4008v.3 0100812-000009
                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing, together with its exhibits,
will be served electronically by email on all counsel or parties of record on the service list below
this 12th day of October, 2018.



                                                By: /s/ Jared Lopez
                                                        Jared Lopez, Esq.

                                          SERVICE LIST
         Matthew Shayefar
         Valentin D. Gurvits
         BOSTON LAW GROUP, PC
         825 Beacon Street, Suite 20
         Newton Centre, Massachusetts 02459
         Telephone: 617-928-1806
         Facsimile: 617-928-1802
         matt@bostonlawgroup.com
         vgurvits@bostonlawgroup.com

         Evan Fray-Witzer
         CIAMPA FRAY-WITZER, LLP
         20 Park Plaza, Suite 505
         Boston, Massachusetts 02116
         Telephone: 617-426-000
         Facsimile: 617-423-4855
         Evan@CFWLegal.com

         Brady J. Cobb
         Dylan Fulop
         COBB EDDY, PLLC
         642 Northeast Third Avenue
         Fort Lauderdale, Florida 33304
         Telephone: 954-527-4111
         Facsimile: 954-900-5507
         bcobb@cobbeddy.com
         dfulop@cobbeddy.com




4831-4637-4008v.3 0100812-000009
